                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KYUNG JONES,                                   Case No. 18-cv-07569-HSG
                                   8                   Plaintiff,                       ORDER DENYING ADMINISTRATIVE
                                                                                        MOTION
                                   9            v.
                                                                                        Re: Dkt. No. 11
                                  10     MEGAN J. BRENNAN,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 25, 2019, Defendant filed an administrative motion to continue the March 20,

                                  14   2019 case management conference and associated deadlines. Dkt. No. 11. The motion is

                                  15   DENIED. Any outstanding issues regarding service will be discussed at the case management

                                  16   conference.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 2/26/2019

                                  19                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
